                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                               Plaintiff,      Case No. l 7CR2066-GPC

                    vs.


 MARTIN RAMIREZ,                               JUDGMENT AND ORDER OF
                                               DISMISSAL OF
                             Defendant.        INFORMATION, EXONERATE
                                               BOND AND RELEASE OF
                                               PASSPORT



       Upon motion of the UNITED STATES OF AMERICA and good cause

appeanng,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    1/16/2019                           ~.
                                               ~-==c--
                                            Hon. Karen S. Crawford
                                            United States Magistrate Judge
